 


114 HR 1837 IH: Secure Delivery for America Act of 2015
U.S. House of Representatives
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1837 
IN THE HOUSE OF REPRESENTATIVES 
 
April 16, 2015 
Mr. Issa (for himself and Mr. Farenthold) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To amend title 39, United States Code, to enhance the security and efficiency of nationwide mail and parcel delivery. 
 
 
1.Short titleThis Act may be cited as the Secure Delivery for America Act of 2015. 2.Delivery-point modernization (a)In generalSubchapter VII of chapter 36 of title 39, United States Code, is amended by adding at the end the following: 
 
3692.Delivery-point modernization 
(a)DefinitionsFor the purposes of this section— (1)the term delivery point means a mailbox or other receptacle to which mail is delivered; 
(2)the term primary mode of mail delivery means the typical method by which the Postal Service delivers letter mail to the delivery point of a postal patron; (3)the term door delivery means a primary mode of mail delivery whereby mail is placed into a slot or receptacle at or near the postal patron’s door or is hand delivered to a postal patron, but does not include centralized, curbside, or sidewalk delivery; 
(4)the term centralized delivery means a primary mode of mail delivery whereby mail receptacles of a number of delivery points are grouped or clustered at a single location; (5)the term curbside delivery means a primary mode of mail delivery whereby a mail receptacle is situated at the edge of a sidewalk abutting a road or curb, at a road, or at a curb, and can be served by a letter carrier from a motorized vehicle; and 
(6)the term sidewalk delivery means a primary mode of mail delivery whereby a mail receptacle is situated at the edge of a sidewalk and can be served by a letter carrier from the sidewalk. (b)PolicyIt shall be the policy of the Postal Service— 
(1)to provide access to secure, convenient package delivery receptacles to the greatest number of postal patrons feasible; and (2)to use the most cost-effective primary mode of mail delivery feasible for postal patrons. 
(c)Phaseout of door delivery 
(1)New addressesFor new addresses established after September 30, 2016, the Postal Service shall provide a primary mode of mail delivery other than door delivery, with a preference for secure, centralized delivery to the maximum extent feasible. (2)Business address conversionSubject to paragraph (4), the Postal Service shall implement a program to convert existing business addresses with door delivery to centralized delivery to the maximum extent feasible. 
(3)Residential address conversion 
(A)IdentificationWithin 1 year after the date of the enactment of this section, each Postal Service district office shall identify residential addresses within its service area that are appropriate candidates for conversion from door delivery to centralized, curbside, or sidewalk delivery, in accordance with standards established by the Postal Service. (B)Voluntary conversionSubject to paragraph (4), the Postal Service shall seek to voluntarily convert the delivery points identified under subparagraph (A) from door delivery to more cost-effective primary modes of mail delivery. 
(C)ProceduresIn carrying out conversions under subparagraph (B), the Postal Service shall establish procedures— (i)to solicit, consider, and respond to input from postal patrons, State and local governments, local associations, and property owners; and 
(ii)to place centralized delivery points in locations that maximize delivery efficiency, ease of use for postal patrons, and respect for private property rights. (4)ConsiderationsIn making any determination to convert the primary mode of mail delivery for an existing address from door delivery to any other primary mode of mail delivery, or to provide a primary mode of mail delivery to a new address, the Postal Service shall consider— 
(A)the impact of weather conditions, physical barriers, or any other factor that may impact the feasibility of providing a primary mode of mail delivery other than door delivery (such as a factor that may significantly reduce the potential cost savings associated with providing centralized or curbside delivery); (B)whether the address is in a registered historic district (as that term is defined in section 47(c)(3)(B) of the Internal Revenue Code of 1986), is listed on the National Register of Historic Places, is designated as a National Historic Landmark, or is of historic value; and 
(C)population density and the concentration of poverty. (5)Waiver for physical hardshipThe Postal Service shall establish and maintain a waiver program under which, upon application, door delivery may be continued, or provided, at no cost to the applicant in any case in which— 
(A)centralized or curbside delivery would, but for this paragraph, otherwise be the primary mode of mail delivery; and (B)door delivery is necessary in order to avoid causing significant physical hardship or physical safety risks to a postal patron. 
(d)Delivery modernization requirement 
(1)Delivery-point conversionsDuring each fiscal year from fiscal year 2017 through fiscal year 2026, the Postal Service shall convert not less than 1,500,000 of the door delivery points extant on December 31, 2015, to centralized, curbside, or sidewalk delivery. (2)Conversion typeIn carrying out paragraph (1), the Postal Service shall, to the greatest extent feasible, convert delivery points to centralized delivery and include secure package lockers co-located with mail receptacles at the centralized delivery point. 
(3)Conversion orderIn determining which delivery points to convert under paragraph (1), the delivery point or points of postal patrons who voluntarily agree to convert their delivery point or points under subsection (c)(3) shall take precedence over any other conversions to the greatest extent practicable. (4)ProceduresIn carrying out conversions under paragraph (1), the Postal Service shall establish procedures to— 
(A)solicit, consider, and respond to input from the general public, postal patrons, State and local governments, local associations, and property owners which shall include, but not be limited to— (i)a public community meeting prior to the commencement of the conversion of a community; 
(ii)prior to the completion of the conversion of a community; and (iii)at any point in the process when the District Manager makes a change to the delivery method or the location of centralized delivery points; 
(B)calculate and make publicly accessible the cost or savings of the conversion to the Postal Service as well as the average conversion cost or savings to each postal patron and any cost or savings to the State and local government; and (C)place centralized delivery points in locations that maximize delivery efficiency, ease of use for postal patrons, and respect for private property rights. 
(5)NotificationIn carrying out conversions under paragraph (1), the Postal Service shall provide written notice at least 60 days in advance of the implementation date of a change in primary mode of mail delivery to postal customers served by an applicable delivery point. (6)Voucher programThe Postal Service shall, in accordance with such standards and procedures as the Postal Service shall by regulation prescribe, provide for a voucher program under which, upon application, the Postal Service may defray all or any portion of the costs associated with conversion from door delivery under this section which would otherwise be borne by postal patrons. 
(7)Legacy door-delivery service 
(A)In generalThe Postal Service may continue to provide, for a fee to be paid by the addressee, door delivery to an address that received door delivery as of January 1, 2016, but was converted or scheduled to be converted to a different primary mode of mail delivery as a result of the requirements of paragraph (1), subject to succeeding provisions of this paragraph. (B)OffsetThe fee described in subparagraph (A) shall, when taken in the nationwide aggregate, offset the additional cost to the Postal Service for door delivery (compared to the cost of the primary mode of mail delivery which would otherwise exist for such address) as a result of the requirements of subsection (d). 
(C)RequirementsThe fee shall be subject to the requirements of section 3622(d)(1)(B) and the Postmaster General may by regulation prescribe the method of the fee’s calculation. (D)QualificationsPostal patrons may only qualify for the option of legacy door-delivery service if— 
(i)the postal patron received mail at the applicable address on the date on which— (I)the Postal Service provided written notice of its intent to convert a delivery point in compliance with paragraph (5); or 
(II)the primary mode of mail delivery was changed pursuant to the requirements of paragraph (1); (ii)the postal patron registered and paid the initial fee for such service not later than 6 months after the date on which the primary mode of mail delivery was changed for the applicable address; and 
(iii)the provision of legacy door-delivery service has been continuous at the applicable address since its commencement. (8)Treatment of exemptionAddresses receiving door delivery or legacy door delivery as a result of subsection (c)(5) or paragraph (7)— 
(A)shall be counted as addresses that receive the primary mode of mail delivery which the address would be subject to if not for the applicable exemption; and (B)shall, within 60 days after ceasing to meet the requirements of such subsection (c)(5) or paragraph (7), as applicable, be converted to the primary mode of mail delivery which was otherwise applicable. 
(9)Annual reportNot later than 60 days after the end of each of fiscal years 2015 through 2024, the Postal Service shall submit to Congress and the Inspector General of the Postal Service a report on the implementation of this section during the most recently completed fiscal year. Each such report shall include— (A)the number of residential and business addresses that— 
(i)receive door delivery as of the end of the fiscal year preceding the most recently completed fiscal year; (ii)receive door delivery as of the end of the most recently completed fiscal year; and 
(iii)during the most recently completed fiscal year, were converted from door delivery to— (I)centralized delivery points; 
(II)curbside delivery points; and (III)any other primary mode of mail delivery, respectively; 
(B)the estimated cost savings from the conversions described in subparagraph (A)(iii); (C)a description of the progress made by the Postal Service toward meeting the requirements of subsection (c) and paragraph (1) of this subsection; and 
(D)any other information which the Postal Service considers appropriate. (10)Inspector General auditThe Inspector General of the Postal Service shall issue an annual audit report on the implementation of the conversion requirement under paragraph (1) not later than 90 days after the date on which the Postal Service releases its annual report under paragraph (9). At a minimum, the report under this paragraph shall contain— 
(A)an audit of the data contained in the Postal Service’s report under paragraph (9); and (B)an evaluation of the Postal Service’s implementation of the procedural requirements described in paragraph (4). 
(e)ReviewSubchapters IV and V shall not apply with respect to any action taken by the Postal Service under this section.. (b)Clerical amendmentThe table of sections for chapter 36 of title 39, United States Code, is amended by adding after the item relating to section 3691 the following: 
 
 
3692. Delivery-point modernization.. 
(c)Updated delivery cost data 
(1)StudyNot later than 180 days after the date of the enactment of this Act, the Postal Service shall begin to collect data on delivery mode costs and the potential savings of converting to more cost-efficient primary modes of mail delivery. (2)ReportNot later than October 1, 2017, the Postal Service shall submit a report to the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate describing the findings of the study conducted under paragraph (1). 
 
